Status of Application
The Amendments and Applicant’s Arguments/Remarks, all filed 9/22/2021, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claim 1 is amended.
Claims 36-53 are newly added.
Claims 7, 8, 12, and 16-27 are cancelled.
Claims 1-6, 9-11, 13-15, 28-34, and 36-53 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments/Arguments
	Applicant amended claim 1 by removing “Crohn’s disease”.
	Applicant’s arguments (page 10, filed 9/22/2021) regarding the previous rejections under 35 U.S.C. 103 have been fully considered and are persuasive.
 	Therefore the previous rejections under 35 U.S.C. 103 have been withdrawn.
 	Claims 1-6, 9-11, 13-15, and 28-34 are free of the art and are allowable.
	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
	Claims 36-53 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (US 20140112909 A1) hereinafter Longo in view of Pichaud et al. (US 20160068890 A1) hereinafter Pichaud and Longo et al. (US 20150004280 A1) hereinafter Longo2.
 	Regarding claims 36-53, Longo is drawn to a method of identifying a subject in need of diet modification; and administering a first diet to the subject for a first time 
 	Longo discloses the FMD diet provides 4.5 to 7 kilocalories per pound of subject for a first day and 3 to 5 kilocalories per pound of subject per day for a second to fifth day of the first diet. The first diet includes less than 30 g of sugar on the first day; less than 20 g of sugar on the second to fifth days; less than 28 g of proteins on the first day; less than 18 g of proteins on days the second to fifth days; 20 to 30 grams of monounsaturated fats on the first day; 10 to 15 grams of monounsaturated fats on the second to fifth days; between 6 and 10 grams of polyunsaturated fats on the first day; 3 to 5 grams of polyunsaturated fats on the second to fifth days; less than 12 g of saturated fats on the first day; less than 6 grams of saturated fats on the second to fifth days [0011]. Longo discloses various micronutrient values per day in the FMD [0057].
	Longo discloses the methods reduce inflammation in various tissues and organs, such as diabetes and digestive system diseases. Subjects fed with the FMD diet displayed a 50% reduction in dermatitis incidence over their lifespan compared to the ad lib fed control subjects (10.3% vs. 19.6% respectively) (Fig. 3, Table 11, [0089]). Longo discloses dietary and/or calorie restriction (CR) promotes the self-renewal of intestinal stem cells and neural regeneration, reduces the decline of HSC number during aging and preserves their long-term regenerative capacity [0085].
 	Longo does not explicitly disclose wherein the subject has Crohn’s disease.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Longo to be administered to subjects to reduce inflammation of digestive system diseases, in patients with Crohn’s disease as disclosed by Pichaud, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Pichaud discloses Crohn’s disease is an inflammatory disease that can be treated with diets of different caloric restriction intensities and macronutrient composition [0222]. One of ordinary skill in the art would have had a reasonable expectation of success in administering the FMD to reduce inflammation of digestive system diseases as taught by Longo to subjects with Crohn’s disease as taught by Pichaud by applying a known technique to a known method ready for improvement to yield predictable results.
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Longo discloses the first predetermined period of time of administering FMD can be 1-5 days (2 days) [0072], and repeated every 1-4 weeks (weekly) [0042].
 	Longo discloses in (Fig. 14, Table 20):
    PNG
    media_image1.png
    771
    779
    media_image1.png
    Greyscale


	Longo in view of Pichaud do not explicitly disclose wherein the fasting mimicking diet is administered for a period of 5 days every 2-12 weeks.
 	However, Longo2 is drawn to a method of treatment, comprising administering of a fasting mimicking diet (FMD) provided for a first time period (abstract and claims 1-33). The FMD regimen is administered for a period of 4-5 days every 1-4 weeks (5 days every 2-12 weeks) [0042]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Longo in view of Pichaud to be administered at the duration and frequency as disclosed by Longo2 and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Longo2 discloses a method that has a combination of potent immunomodulatory and anti-inflammatory effects (treats anti-inflammatory disease), and the FMD cycles show a reduction in cytokines associated with autoimmune type 1 diabetes (treats autoimmune disease) [0060]. One of ordinary skill in the art would have had a reasonable expectation of success in treating gastrointestinal autoimmune and/or inflammatory disease by administering the FMD as taught by Longo in view of Pichaud at the 
 	Longo2 discloses the FMD regimen is administered for a period of 4-5 days every 1-4 weeks (repeated at intervals from 1 week to 6 months) [0042].  
 	Longo2 discloses FMD supplied to participants once per month for 3 consecutive cycles. Each cycle consists of 5 days of FMD and 25 days of refeeding (subject is administered a normal diet in between) [0054]. 
 	Longo2 discloses the amounts of micronutrients included in the FMD (Fig. 3, Table 3; [0036]) and Longo discloses additional nutritional supplementation that can be provided in the FMD (Table 1):
    PNG
    media_image2.png
    470
    572
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    72
    580
    media_image3.png
    Greyscale

 	
Conclusion
	Claims 1-6, 9-11, 13-15, and 28-34 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615